Citation Nr: 1047365	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1945 to October 1946.  

This appeal to the Board of Veterans Appeals (the Board) is from 
a March 2007 rating action by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) which declined to 
reopen a previously denied claim of service connection for 
bronchial asthma.

The Veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge at the RO in June 2010; a 
transcript is of record.  Tr.

In a decision in August 2009, the Board held that new and 
material evidence had been submitted to reopen the Veteran's 
claim to entitlement to service connection for bronchial asthma.  
The Board remanded the case on the issue of entitlement to 
service connection for bronchial asthma.

The Veteran has since indicated that he intended to submit 
additional evidence; he requested that the records be held open 
30 days for such in November 13, 2010, correspondence.  That 
period is now passed, and no additional evidence has been 
received from the Veteran.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Currently diagnosed bronchial asthma was first manifested during 
active military service.



CONCLUSION OF LAW

The criteria for service connection for bronchial asthma are met.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board is granting in full the benefit sought on appeal.  
Accordingly, any error which may have been committed with respect 
to either the duty to notify or the duty to assist was harmless, 
need not be further discussed, and in no way prejudices the 
Veteran herein.   

II.  Applicable Law and Regulation

A Veteran is presumed to have been in sound condition upon entry 
into service, except for disabilities or diseases noted at the 
time of entry into service, or conditions shown by clear and 
unmistakable evidence to have pre-existed service and to have not 
been aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

III.  Evidence and Analysis

Service clinical documentation shows that entrance examination in 
September 1945 did not refer to a history of respiratory problems 
or the presence of ongoing symptoms including asthma.  In May 
1946, on his initial evaluation for symptoms and on several 
subsequent occasions in service, the Veteran reported a history 
of asthma since childhood.  Initial examination showed no X-ray 
evidence of asthma but clinical findings confirmed hyperelastic 
rhinitis with moderate polypoid formations on the right.  He then 
had no purulent discharge.  He was seen on several occasions and 
eventually received a certificate of disability for discharge due 
to severe asthma, secondary to allergy the result of ingestion of 
multiple inhalants; and allergic rhinitis secondary thereto.

Post-service clinical records show that he has been seen for 
asthma and rhinitis on a recurrent basis since service, and for 
which he has been given varying doses of steroids and other 
inhalers with not entirely satisfactory results.  He has been 
seen by both private and VA caregivers, records from most of 
which now appear to be in the file.  Recent attempts to obtain 
additional Social Security Administration (SSA) records have not 
been productive.

Since August 1987, the Veteran has submitted multiple copies of a 
statement signed by various family members stating that he did 
not have asthma prior to service.  Additionally, the Veteran has 
testified that he did not in fact have any respiratory problems 
prior to service, and that all his problems developed while on 
active duty at Fort Polk.  He stated that he has continued to 
have respiratory problems since that time.

A statement is of record from Dr. MLD, dated in April 1990, to 
the effect that the Veteran had been his patient for some time 
for progressively severe reactive airway disease now associated 
with frank asthma.

In October 2007, a special VA evaluation was undertaken pursuant 
to the Board's remand to analyze his respiratory problems and 
provide an opinion as to the etiology of his asthma.  The Veteran 
reiterated his long-term claim that exposure in service to firing 
range smoke as a firing range instructor caused his lifelong 
breathing problems.  He said he had smoked briefly as a youngster 
but stopped when he was 15.  He reported that when he went in 
service to Missouri he began to have trouble breathing.  His 
problems had become progressively worse since service.  He had 
been a maintenance worker until his retirement about a decade 
before due to respiratory problems including asthma and COPD.  
The examiner said he was unable to respond to the stated 
"causation" question without resorting to speculation as he had 
not found literature on an association between exposure to other 
types of smoke such as described by the Veteran as opposed to 
cigarette smoke, etc.  

Asthma or other respiratory disability was not noted on the 
examination for entry into service.  Although the Veteran 
reported in service that he had a history of childhood asthma, he 
has more recently denied this, and has submitted credible and 
competent corroborating statements from family members attesting 
to the absence of asthma prior to service.  As clear and 
unmistakable evidence is not present to establish that asthma 
pre-existed service, the presumption of soundness is not 
rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The competent evidence of record demonstrates that the Veteran 
was diagnosed with asthma in service, and has continued to have 
problems associated with such ever since.  The Veteran is 
competent to report the continuity of his symptoms, as they are 
readily observable, even to a layperson.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran's currently diagnosed respiratory condition was first 
manifested in service, and hence service connection is warranted.


ORDER

Service connection for bronchial asthma is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


